Case 4:19-cv-00076-CDL Document 17-2 Filed 07/17/19 Page 1GEORGIA, MUSCOGEE COUNTY
                                                          of 2 SUPERIOR/STATE COURT
                                                                                   eFILED
                                                                       10/10/2018 4:03 PM
                                                                  SHASTA GLOVER, CLERK
Case 4:19-cv-00076-CDL Document 17-2 Filed 07/17/19 Page 2 of 2
